DETAILED ACTION

Status
This Office Action is in response to the communication filed on January 5, 2021.   Claims 1 and 2 were previously cancelled.  Claim 3 has been amended.  Claim 17 has been added.  Therefore, claims 3-17 are pending and presented for examination. 
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2021 has been entered.

Response to Amendment

A Summary of the Response to the Applicant’s Amendments:
Claims 3-17 are rejected under 35 USC § 112(b).
Applicant’s arguments and amendments in regards to the previous 35 USC § 103 rejection not teaching the current amendments are persuasive; however, in light of prior art, claims 3-17 are rejected under a new 35 USC § 103 grounds of rejection.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the following: “presenting, by the controller, at least a portion of the received data associated with the virtual gift card for use by the physical point-of-sale terminal of the selected merchant”.  It is not clear what the scope of “presenting”, as used in this context, is intended to encompass; i.e. the claim does not indicate who the portion of received data is being presented to (human presentation, software presentation, internal presentation, etc.) or how the presenting is performed (on a display, through electronic transfer, etc.).  The claim 1 language is ambiguous in regards to performance of the presenting limitation.  The language of claim 8 provides some clarity as to the scope of the presenting limitation, but this language is not found in claim 1.  The examiner suggests amending claim 1 to include the clarifying language of claim 8.  For the sake of compact prosecution, the feature in question is interpreted as presenting a visual representation associated with the virtual gift card on the portable electronic device display for presentation to a cashier or device at the physical point-of-sale terminal of the selected merchant.

Dependent claims 4-17 inherit the deficiencies of their parent claim and are also rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Masri (U.S. Patent Application Publication No. 2011/0071895) in view of Leff (U.S. Patent Application Publication No. 2010/0318407), Wanless (U.S. Patent Application Publication No. 2008/0133580), Anulewicz (U.S. Patent Application Publication No. 2011/0173061), and Hofer (U.S. Patent Application Publication No. 2012/0041808).

Regarding claim 3, Masri discloses: 
A method for conducting a transaction involving a portable electronic device, the portable electronic device being connected to a network and including a controller, a display device, and a user input device (Masri: Figure 1A; Figure 22; Figure 25; [0075]; [0077]-[0080]; [0089]), the method comprising: 
providing a graphical user interface (GUI) having a list of a plurality of merchants each having a physical point-of-sale terminal in proximity to a current geographical location of the portable electronic device, […] such that the merchant […] with the physical point-of-sale terminal closest to the current geographical location of the portable electronic device is displayed […] (Masri: Figure 25; [0071]-[0072], wherein Masri teaches providing a list of merchants in proximity to a current device location and ordering the list based on distance from current geographical location) [however the Masri reference does not explicitly teach: “the list having a plurality of levels dynamically ordered from top-to-bottom, each of the levels corresponding to a particular category of good or service offered, each of the plurality of merchants being assigned to one of the levels, the levels being subject to reordering based, at least in part, on a time of day, wherein within each level, the merchants are dynamically ordered from left-to-right based on distance from the portable electronic device”, “within the respective level”, “leftmost, the merchants in each level being subject to reordering within the respective level as the current geographical location of the portable electronic device changes”];
receiving, by the controller via the user input device, a selection of one of the plurality of merchants from the list provided on the display device and […] a virtual gift  [however the Masri reference does not explicitly teach: “a stored value amount for”];
sending, by the controller over the network, a first request through a host server of a virtual gift card provider to an Application Programming Interface (API) of a reward points provider to […] redeem for the virtual gift card […] (Masri: [0089]; [0103], wherein Masri discloses a redeem step which indicates utilizing/redeeming points to activate a virtual card) [however the Masri reference does not explicitly teach: “determine whether a reward points account belonging to a user of the portable electronic device has available reward points to”, “having the selected stored value amount, the virtual gift card provider and the reward points provider being different from each other and from each of the plurality of merchants”];
[…] [the Masri reference does not explicitly teach: “responsive to a determination that the user has available reward points to redeem for the virtual gift card having the selected stored value amount, receiving, by the controller over the network from a server of the reward points provider, a verification of the available reward points”];
sending, by the controller over the network, a request to the virtual gift card provider to activate the virtual gift card […] (Masri: [0089]; [0103], wherein this activate step indicates utilizing/redeeming points to activate a virtual card for usage) [however the Masri reference does not explicitly teach: “with the selected stored value amount and a request to deduct reward points equaling a stored value amount associated with the virtual gift card from the reward points account”];

presenting, by the controller, at least a portion of the received data associated with the virtual gift card for use by the physical point-of-sale terminal of the selected merchant (Masri: Figure 22; [0080]-[0081]; [0085]; [0089]). 
Regarding the aforementioned features not taught by Masri, Leff as shown discloses the following:
the list having a plurality of levels […] from top-to-bottom, each of the levels corresponding to a particular category of good or service offered, each of the plurality of merchants being assigned to one of the levels, […] wherein within each level, the merchants are […] ordered from left-to-right […] such that the merchant within the respective level […] is displayed leftmost […] (Leff: Figure 3, depicting a list of merchants with category levels from top-to-bottom and merchants listed within the category from left-to-right; Figure 4, depicting a list of merchants with category levels from top-to-bottom and merchants listed within the category from left-to-right; [0035], “provides a list or other grouping of geographically close merchants”, “merchants and/or coupons from the specified or identified local area arranged by categories”; [0045], wherein the headings are particular categories of the good or service offered; [0110], “DINING1 First merchant to be displayed graphically in the DINING Category”, [0113], “DINING2 Second merchant to be displayed graphically in the DINING Category”, wherein Leff discloses that the merchants are displayed graphically within a category in a specified order) [however the Leff reference does not explicitly teach: “dynamically ordered”, “the levels being subject to reordering based, at least in part, on a time of day”, “dynamically”, “based on distance from the portable electronic device”, “with the physical point-of-sale terminal closest to the current geographical location of the portable electronic device”, “the merchants in each level being subject to reordering within the respective level as the current geographical location of the portable electronic device changes”].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the known merchant list display technique of Leff to improve the similar merchant display method of Masri in the same way (See MPEP 2143(I)(C) for “Use of Known Technique To Improve Similar Methods in the Same Way” rationale to support conclusion of obviousness to combine prior art).  The Masri reference discloses a merchant display “base” method upon which the claimed invention merchant display can be seen as an “improvement” (improved display of a list of merchants having a plurality of levels corresponding to merchant categories and ordering the merchants within the levels from left-to-right).  The Leff reference contains a “comparable” merchant display method that has been improved in the same way as the claimed invention (wherein Leff also discloses a list of merchants having a plurality of levels corresponding to merchant categories and ordering the merchants within the levels from left-to-right).  The claimed invention language is obvious because a method of enhancing merchant display methods through a list of merchants having a plurality of levels corresponding to merchant categories and ordering the merchants within the levels from left-to-right has been made part of the ordinary capabilities of one skilled in the art based upon the Leff teaching of such improvement in other situations (as noted in MPEP 2143(I)(C)).  One of ordinary skill in the art could have applied the known “improvement” technique of Leff in the same way to the “base” method of Masri and the improved merchant display results would have been predictable to one of ordinary skill in the art.

[…] dynamically ordered […] the levels being subject to reordering based, at least in part, on a time of day […] dynamically […] based on distance from the portable electronic device […] with the physical point-of-sale terminal closest to the current geographical location of the portable electronic device […] the merchants in each level being subject to reordering within the respective level as the current geographical location of the portable electronic device changes [As explained above, the Leff reference discloses: “the list having a plurality of levels”, “from top-to-bottom, each of the levels corresponding to a particular category of good or service offered, each of the plurality of merchants being assigned to one of the levels”, “wherein within each level, the merchants are”, “ordered from left-to-right”, “such that the merchant within the respective level”, “is displayed leftmost”];
 […] a stored value amount for […] [As explained above, the Masri reference discloses: “receiving, by the controller via the user input device, a selection of one of the plurality of merchants from the list provided on the display device and”, “a virtual gift card”];
[…] determine whether a reward points account belonging to a user of the portable electronic device has available reward points to […] having the selected stored value amount, the virtual gift card provider and the reward points provider being different from each other and from each of the plurality of merchants [As explained above, the Masri reference discloses: “sending, by the controller over the network, a first request through a host server of a virtual gift card provider to an Application Programming Interface (API) of a reward points provider to”, “redeem for the virtual gift card”];
responsive to a determination that the user has available reward points to redeem for the virtual gift card having the selected stored value amount, receiving, by the controller over the network from a server of the reward points provider, a verification of the available reward points;
[…] with the selected stored value amount and a request to deduct reward points equaling a stored value amount associated with the virtual gift card from the reward points account [As explained above, the Masri reference discloses: “sending, by the controller over the network, a request to the virtual gift card provider to activate the virtual gift card”].
Regarding the aforementioned features not taught by Masri/Leff, Wanless as shown discloses the following:
[…] dynamically ordered […] the levels being subject to reordering based, at least in part, on a time of day […] dynamically […] based on distance from the portable electronic device […] with the physical point-of-sale terminal closest to the current geographical location of the portable electronic device […] the merchants in each level being subject to reordering within the respective level as the current geographical location of the portable electronic device changes (Wanless: [0014], “automated real-time updates of contact information”; [0074], “dynamic contact list, once populated with contact records, may be updated by adding, removing or modifying the contact records in the dynamic contact list based on … location information (about the user or the contacts)”; [0078]-[0079], “third party contact information may be selected for inclusion in the dynamic contact list based on contextually relevant information. For [As explained above, the Leff reference discloses: “the list having a plurality of levels”, “from top-to-bottom, each of the levels corresponding to a particular category of good or service offered, each of the plurality of merchants being assigned to one of the levels”, “wherein within each level, the merchants are”, “ordered from left-to-right”, “such that the merchant within the respective level”, “is displayed leftmost”]. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the known merchant list display technique of Wanless to improve the similar merchant display methods of Masri and Leff in the same way (See MPEP 2143(I)(C) for “Use of Known Technique To Improve Similar Methods in the Same Way” rationale to support conclusion of obviousness to combine prior art).  The Masri and Leff references disclose merchant display “base” methods upon which the claimed invention merchant display can be seen as an “improvement” (improved display of dynamically ordering merchant levels based on time of day and dynamically ordering merchants within levels based on distance from a portable electronic device as the current geographical location of the device changes).  The Wanless reference contains a “comparable” merchant display method that has been improved in the same way as the claimed invention (wherein Wanless also discloses dynamically ordering merchant levels based on time of day and dynamically ordering merchants within levels based on distance from a portable electronic device as the current geographical location of the device changes).  The claimed invention language is obvious because a method of enhancing merchant display methods through dynamically ordering merchants based on time of day and current distance from a portable electronic device has been made part of the ordinary capabilities of one skilled in the art based upon the Wanless teaching of such improvement in other situations (as noted in MPEP 2143(I)(C)).  One of ordinary skill in the art could have applied the known “improvement” technique of Wanless in the same way to the “base” methods of Masri and Leff and the improved merchant display results would have been predictable to one of ordinary skill in the art.

[…] a stored value amount for […] [As explained above, the Masri reference discloses: “receiving, by the controller via the user input device, a selection of one of the plurality of merchants from the list provided on the display device and”, “a virtual gift card”];
[…] determine whether a reward points account belonging to a user of the portable electronic device has available reward points to […] having the selected stored value amount, the virtual gift card provider and the reward points provider being different from each other and from each of the plurality of merchants [As explained above, the Masri reference discloses: “sending, by the controller over the network, a first request through a host server of a virtual gift card provider to an Application Programming Interface (API) of a reward points provider to”, “redeem for the virtual gift card”];
responsive to a determination that the user has available reward points to redeem for the virtual gift card having the selected stored value amount, receiving, by the controller over the network from a server of the reward points provider, a verification of the available reward points;
[…] with the selected stored value amount and a request to deduct reward points equaling a stored value amount associated with the virtual gift card from the reward points account [As explained above, the Masri reference discloses: “sending, by the controller over the network, a request to the virtual gift card provider to activate the virtual gift card”].

[…] a stored value amount for […] (Anulewicz: Figure 5: [0015]; [0020]-[0021], wherein Anulewicz discloses receiving selection of a displayed merchant and selection of a stored value amount for a virtual gift card) [As explained above, the Masri reference discloses: “receiving, by the controller via the user input device, a selection of one of the plurality of merchants from the list provided on the display device and”, “a virtual gift card”. The examiner also notes that although Masri is explained above as being relied upon to teach the limitation regarding selection of a merchant, both the Masri reference and the Anulewicz reference teach the claim limitation of a selection of one of the plurality of merchants from the list provided on the display device]; 
[…] determine whether a reward points account belonging to a user of the portable electronic device has available reward points to […] having the selected stored value amount, the virtual gift card provider and the reward points provider being different from each other and from each of the plurality of merchants (Anulewicz: [0011]; [0018]; [0025]) [As explained above, the Masri reference discloses: “sending, by the controller over the network, a first request through a host server of a virtual gift card provider to an Application Programming Interface (API) of a reward points provider to”, “redeem for the virtual gift card”];
[…] with the selected stored value amount and a request to deduct reward points equaling a stored value amount associated with the virtual gift card from the reward points account (Anulewicz: [0011]; [0015]; [0025]) [As explained above, the Masri reference discloses: “sending, by the controller over the network, a request to the virtual gift card provider to activate the virtual gift card”];

However, the combination of Masri, Leff, Wanless, and Anulewicz above does not explicitly teach the claim language: responsive to a determination that the user has available reward points to redeem for the virtual gift card having the selected stored value amount, receiving, by the controller over the network from a server of the reward points provider, a verification of the available reward points.
Regarding the aforementioned features not taught by Masri/Leff/Wanless/Anulewicz, Hofer as shown discloses the following: responsive to a determination that the user has available reward points to redeem for the virtual gift card having the selected stored value amount, receiving, by the controller over the network from a server of the reward points provider, a verification of the available reward points (Hofer: Figure 1; Figure 2B; Figure 5; [0013]; [0020]; [0032]; [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the known technique for facilitating merchant transactions on a mobile device of Hofer to improve the similar methods for facilitating merchant transactions on a mobile device of Masri, Leff, Wanless, and Anulewicz in the same way (See MPEP 2143(I)(C) for “Use of Known Technique To Improve Similar Methods in the Same Way” rationale to support conclusion of obviousness to combine prior art).  The Masri, Leff, Wanless, and Anulewicz references disclose optimized merchant transaction mobile device interface “base” methods upon which the claimed invention optimized merchant transaction mobile device interface can be seen as an “improvement” (improved merchant transaction facilitation through specifying reward points virtual gift card management methods, such as receiving from the reward points 

Regarding claim 4, the combination of Masri, Leff, Wanless, Anulewicz, and Hofer discloses the method of claim 3.  Furthermore, Masri teaches the following: wherein the GUI further includes a geographical map and one of a symbol, avatar, or icon representing the 

Regarding claim 5, the combination of Masri, Leff, Wanless, Anulewicz, and Hofer discloses the method of claim 4.  Furthermore, Masri teaches the following: wherein the geographical map further identifies a location of each of the physical point-of-sale terminals of the plurality of merchants on the list (Masri: Figure 18; [0068]-[0069]; [0094]-[0095]).

Regarding claim 6, the combination of Masri, Leff, Wanless, Anulewicz, and Hofer discloses the method of claim 3.  Furthermore, Masri teaches the following: wherein the list of the plurality of merchants is provided as a plurality of graphical tiles, each graphical tile representing one of the plurality of merchants and including at least one of a name of the respective merchant, a logo of the respective merchant, a location of the physical point-of-sale terminal of the respective merchant, or a distance from the portable device to the location of the physical point-of-sale terminal of the respective merchant (Masri: Figure 25; [0071]).

Regarding claim 7, the combination of Masri, Leff, Wanless, Anulewicz, and Hofer discloses the method of claim 6.  Furthermore, Masri teaches the following: wherein at least one of the graphical tiles includes a promotional tag highlighting a promotional marketing program being run by the respective merchant corresponding to the at least one graphical tile (Masri: Figure 20, depicting a graphical tile with a promo tag; Figure 25, wherein “24 hours” is a promotional tag; [0068]; [0072], “displaying the vendors with a current promotion”).



Regarding claim 9, the combination of Masri, Leff, Wanless, Anulewicz, and Hofer discloses the method of claim 3.  Furthermore, Masri teaches the following: wherein the GUI further displays a balance of the available reward points (Masri: Figure 19; [0076]). 

Regarding claim 10, the combination of Masri, Leff, Wanless, Anulewicz, and Hofer discloses the method of claim 9.
Furthermore, Masri teaches the following: further comprising updating […] the balance […] (Masri: Figure 19, depicting a points balance shown on the GUI; [0076], “the business details view can display a number of rewards points that the user has earned, a loyalty level of the user, and/or the like”; [0082], “Using the signal, the host device can update the vendor's rewards program management application account”; [0103], disclosing reward program virtual gift cards; wherein Masri discloses the usage of reward points, purchasing of a virtual gift card, and updating of a reward points account) [however the Masri reference does not explicitly teach: “upon deduction of the reward points equaling the stored value amount for the virtual gift card from the reward points account”, “shown by the GUI”];

[…] upon deduction of the reward points equaling the stored value amount for the virtual gift card from the reward points account, […] shown by the GUI (Anulewicz: [0014], “participant can see his or her remaining point balance and the availability of various cash-equivalent rewards”; [0025], “A receipt of the transaction including available points may be sent to the user after processing the request for the cash-equivalent reward”) [As explained above, the Masri reference discloses: “further comprising updating”, “the balance”].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the known technique for facilitating merchant transactions on a mobile device of Anulewicz to improve the similar methods for facilitating merchant transactions on a mobile device of Masri, Leff, Wanless, and Hofer in the same way (See MPEP 2143(I)(C) for “Use of Known Technique To Improve Similar Methods in the Same Way” rationale to support conclusion of obviousness to combine prior art).  The Masri, Leff, Wanless, and Hofer references disclose optimized merchant transaction mobile device interface “base” methods upon which the claimed invention optimized merchant transaction mobile device interface can be seen as an “improvement” (improved merchant transaction facilitation through specifying reward points virtual gift card management methods, such as updating a reward points balance shown by a GUI following deduction of reward points equaling stored value amount of a purchased virtual gift card).  The Anulewicz reference contains a “comparable” method for facilitating merchant transactions on a mobile device that has been improved in the same way as the claimed invention (wherein Anulewicz also discloses effective reward points virtual gift card management methods, such as updating a reward points balance shown by a GUI following deduction of reward points equaling stored value amount of a purchased virtual gift card).  

Regarding claim 11, the combination of Masri, Leff, Wanless, Anulewicz, and Hofer discloses the method of claim 3.  Furthermore, Masri teaches the following: wherein the portable electronic device further includes a location tracking device (Masri: [0069]), the method further comprising: 
receiving, by the controller from the location tracking device, location data indicative of the current location of the portable electronic device (Masri: [0069]). 

Regarding claim 12, the combination of Masri, Leff, Wanless, Anulewicz, and Hofer discloses the method of claim 3. 
Furthermore, Masri teaches the following: updating […] (Masri: [0082]; [0103], wherein Masri discloses the updating and tracking of a reward program virtual gift card) [however the Masri reference does not explicitly teach: “by the controller following redemption of at least a portion of the stored value amount on the virtual gift card at the selected merchant, a remaining value amount and providing the remaining value amount on the display device”].
Regarding the aforementioned features not taught by Masri, Hofer as shown discloses the following:
[…] by the controller following redemption of at least a portion of the stored value amount on the virtual gift card at the selected merchant, a remaining value amount and providing the remaining value amount on the display device (Hofer: Figure 9A, wherein “USD 19.90” is an updated remaining value amount; [0049]; [0055], “displayed data can also include the user's account balance for each reward account associated with the currency account”; [0074]) [As explained above, the Masri reference discloses: “updating”].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the known technique for facilitating merchant transactions on a mobile device of Hofer to improve the similar methods for facilitating merchant transactions on a mobile device of Masri, Leff, Wanless, and Anulewicz in the same way (See MPEP 2143(I)(C) for “Use of Known Technique To Improve Similar Methods in the Same Way” rationale to support conclusion of obviousness to combine prior art).  The Masri, Leff, Wanless, and Anulewicz references disclose optimized merchant transaction mobile device interface “base” methods upon which the claimed invention optimized merchant transaction mobile device interface can be seen as an “improvement” (improved merchant transaction facilitation through specifying reward points virtual gift card management methods, such as updating a remaining value amount of a virtual gift card displayed on a device following redemption of a portion of the stored value amount on the virtual gift card).  The Hofer reference contains a “comparable” method for facilitating merchant transactions on a mobile device that has been improved in the same way as the claimed invention (wherein Hofer also discloses effective reward points virtual 

Regarding claim 13, the combination of Masri, Leff, Wanless, Anulewicz, and Hofer discloses the method of claim 3. 
Furthermore, Masri teaches the following: wherein the virtual gift card is a […] gift card (Masri: [0103], wherein Masri discloses the usage of a virtual gift card) [however the Masri reference does not explicitly teach: “closed-loop”].
Regarding the aforementioned features not taught by Masri, Anulewicz as shown discloses the following: […] closed-loop […] (Anulewicz: Figure 5; [0020]-[0021], “where the cash-equivalent may be used”, “cash equivalent 502 is for a merchant card worth $25”; [0025], “30 gift cards of $10 value to merchant A and 20 gift cards of $50 to merchant A, and 15 gift [As explained above, the Masri reference discloses: “wherein the virtual gift card is a”, “gift card”].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the known technique for facilitating merchant transactions on a mobile device of Anulewicz to improve the similar methods for facilitating merchant transactions on a mobile device of Masri, Leff, Wanless, and Hofer in the same way (See MPEP 2143(I)(C) for “Use of Known Technique To Improve Similar Methods in the Same Way” rationale to support conclusion of obviousness to combine prior art).  The Masri, Leff, Wanless, and Hofer references disclose optimized merchant transaction mobile device interface “base” methods upon which the claimed invention optimized merchant transaction mobile device interface can be seen as an “improvement” (improved merchant transaction facilitation through specifying reward points virtual gift card management methods, such as a closed-loop virtual gift card).  The Anulewicz reference contains a “comparable” method for facilitating merchant transactions on a mobile device that has been improved in the same way as the claimed invention (wherein Anulewicz also discloses effective reward points virtual gift card management methods, such as a closed-loop virtual gift card).  Masri, Hofer, and Anulewicz all disclose similar methods involving receiving a request for a virtual gift card and transferring a virtual gift card to a user device for presentation/usage at a physical point-of-sale terminal of a selected merchant.  The claimed invention language is obvious because a method of facilitating merchant transactions on a mobile device through a closed-loop virtual gift card has been made part of the ordinary capabilities of one skilled in the art based upon the Anulewicz teaching of such improvement in other situations (as noted in MPEP 2143(I)(C)).  One of ordinary skill in the art could have applied the known “improvement” technique of Anulewicz in the same way to the “base” 

Regarding claim 14, the combination of Masri, Leff, Wanless, Anulewicz, and Hofer discloses the method of claim 3.  Furthermore, Masri teaches the following: wherein the GUI further includes a search box configured to receive one or more search terms from the user for searching among the plurality of merchants (Masri: Figure 1B; [0048]; [0071]).

Regarding claim 15, the combination of Masri, Leff, Wanless, Anulewicz, and Hofer discloses the method of claim 3. 
Furthermore, Masri teaches the following: […] virtual gift card (Masri: [0103], wherein Masri discloses the purchase of a virtual gift card) [however the Masri reference does not explicitly teach: “wherein the GUI further includes a menu that presents a plurality of predefined amounts selectable by the user for use as the stored value amount for the”].
Regarding the aforementioned features not taught by Masri, Anulewicz as shown discloses the following: wherein the GUI further includes a menu that presents a plurality of predefined amounts selectable by the user for use as the stored value amount for the […] (Anulewicz: Figure 5; [0021]; [0025]) [As explained above, the Masri reference discloses: “virtual gift card”].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the known technique for facilitating merchant transactions on a mobile device of Anulewicz to improve the similar methods for facilitating merchant transactions on a mobile device of Masri, Leff, Wanless, and Hofer in the same way (See MPEP 2143(I)(C) for “Use of Known Technique To Improve Similar Methods in the Same Way” rationale to support 



Regarding claim 17, the combination of Masri, Leff, Wanless, Anulewicz, and Hofer discloses the method of claim 3. 
Furthermore, Masri teaches the following: […] is displayed topmost in the list […] (Masri: Figure 25; [0071]-[0072], wherein Masri discloses displaying an organized list of merchants) [however the Masri reference does not explicitly teach: “wherein one of the levels corresponds to food eateries and”, “during mealtimes”].
Regarding the aforementioned features not taught by Masri, Wanless as shown discloses the following: wherein one of the levels corresponds to food eateries and […] during mealtimes (Wanless: [0127], “resources may be logically grouped into subgroups referred to as resource groups such as administrative, professional, executive, sales, marketing, transportation, restaurants, entertainment, valet, business centres, etc.”); [0128], “priority within the dynamic contact list”, “resources may be displayed at the top of the list in a descending order. A hierarchy, ranking or classification system may also be implemented to establish levels of priority … Any suitable ranking system may be used. A "tiered" preference system may also be used”; [0130], “The priority may be … the most relevant based on the time and day (for example, in evening dinner restaurants at the top, lunch restaurants below, breakfast at the bottom)”, “Typically, the most relevant or the contacts having the highest [As explained above, the Masri reference discloses: “is displayed topmost in the list”].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the known merchant list display technique of Wanless to improve the similar merchant display methods of Masri, Leff, Anulewicz, and Hofer in the same way (See MPEP 2143(I)(C) for “Use of Known Technique To Improve Similar Methods in the Same Way” rationale to support conclusion of obviousness to combine prior art).  The Masri, Leff, Anulewicz, and Hofer references disclose merchant display “base” methods upon which the claimed invention merchant display can be seen as an “improvement” (improved display of dynamically ordering merchant restaurant levels based on mealtimes).  The Wanless reference contains a “comparable” merchant display method that has been improved in the same way as the claimed invention (wherein Wanless also discloses dynamically ordering displayed merchant restaurant levels based on mealtimes).  The claimed invention language is obvious because a method of enhancing merchant display methods through dynamically ordering displayed merchant restaurant levels based on mealtimes has been made part of the ordinary capabilities of one skilled in the art based upon the Wanless teaching of such improvement in other situations (as noted in MPEP 2143(I)(C)).  One of ordinary skill in the art could have applied the known “improvement” technique of Wanless in the same way to the “base” methods of Masri, Leff, Anulewicz, and Hofer and the improved merchant display results would have been predictable to one of ordinary skill in the art.



Response to Arguments
Applicant’s arguments and amendments, see Applicant Arguments/Remarks Made in an Amendment, filed January 5, 2021, with respect to the previous 35 USC § 103 rejection not teaching the current amendments are persuasive.  However, upon further consideration, a new 35 U.S.C. 103 ground(s) of rejection is made in view of prior art.

The applicant argues that the previously cited references do not teach the amended claim limitations.
The examiner has issued a new 35 U.S.C. 103 rejection above with references that teach the amended claim limitations.  The applicant only argues amended features and these arguments are moot in view of the new grounds of rejection necessitated by Applicant's amendments. 

Conclusion




The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Kubota (U.S. Patent No. 6,430,500) discloses a display which is controlled to provide a display with group and item display prioritized based on day and time.
Pyle (U.S. Patent Application Publication No. 2007/0185777) discloses a method and apparatus for displaying merchants sorted by distance and displayed from left to right.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN J WHITAKER whose telephone number is (313)446-6555.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J. J. W./
Examiner, Art Unit 3622
February 27, 2021

/MICHAEL J SITTNER/Primary Examiner, Art Unit 3622